Citation Nr: 0005945	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-26 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tooth number 9, for 
treatment purposes.

2.  Entitlement to a compensable evaluation for a fracture of 
the nasal bone.

3.  Entitlement to an increased evaluation for laceration 
scar of the left cornea, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active military duty from January 1971 
to August 1977.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
June 1997 rating determination by the Houston, Texas Regional 
Office (RO).

In a June 1999 rating decision service connection was denied 
for major depressive disorder, and neck and left shoulder 
pain as secondary to the service-connected laceration scar of 
the left cornea.  Service connection was also denied for ear 
infections as secondary to the service-connected nasal bone 
fracture.  The record before the Board does not reflect that 
the veteran has filed a notice of disagreement with regard to 
any of these determinations and these matters are thus not 
before the Board at this time.  It is noted, however, that in 
testimony before the undersigned at a December 1999 hearing, 
the veteran and his representative again made reference to a 
claim for ear infections on a secondary basis due to the 
service-connected nasal fracture.  The RO should thus 
consider whether the veteran has entered a notice of 
disagreement with regard to the June 1999 denial of that 
claim, and this matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's disorder involving tooth number 9 is not a 
compensable disability under present law and regulations; 
there is no evidence of a current dental condition involving 
tooth number 9 shown to be of service origin.

2.  The veteran's residuals of nasal fracture include 
subjective complaints of difficulty breathing without 
objective clinical evidence of complete obstruction of one 
nasal passage, or more than 50 percent obstruction on both 
sides.

3.  The minimum rating for residuals of eye injury with 
active pathology is 10 percent; in the absence of greater 
demonstrable impairment from visual acuity loss or visual 
field loss, rest-requirements, episodic incapacity, or pain, 
application of the rating schedule requires a 10 percent 
disability rating for residuals of left eye injury.

CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for tooth 
number 9 is not well grounded.  38 U.S.C.A. §§ 1712, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.381, 17.161 (1999). 

2.  The criteria for a compensable evaluation for residuals 
of a nasal fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. § 4.97, Code 6502 
(1999).

3.  The criteria for an increased evaluation for laceration 
scar of the left cornea have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp.1999); 38 C.F.R. § 4.84a, 
Codes 6009 and 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran received a 
medical and dental examination in January 1972 prior to his 
reporting for active duty.  At that time, his dental 
condition was simply characterized as "acceptable," and no 
indication was made on the examination report of any dental 
defect, to include restorable teeth, non-restorable teeth or 
missing teeth.

In September 1975, the veteran was seen and treated at the 
dental clinic following facial injuries, including a nasal 
fracture, sustained in a motor vehicle accident.  Comments on 
the dental health record show that he underwent an "exam 
type 2, BW XR, prev dent counseling and perio screening".  
There was no reference to any tooth injury as a result of the 
accident.  The veteran returned for dental treatment on 
several occasions beginning in October and root canal therapy 
was performed on tooth number 9.  There are no records 
indicating that the veteran obtained additional dental 
treatment after that time.  On his report of medical history 
at separation the veteran denied severe tooth or gum trouble.  
There was no express finding that the veteran was or was not 
dentally qualified for separation from service.

In May 1978 service connection for fracture of the nasal bone 
was granted and a noncompensable evaluation was assigned.

Private treatment records show that the veteran sustained a 
corneal abrasion to the left eye on May 3, 1989 while serving 
with the Texas National Guard.  On examination the veteran's 
vision was very blurry and he had some minor pain.  Vision in 
the left eye was 20/70.  On further examination several days 
later his symptoms increased, including photophobia.  He 
subsequently underwent corneal repair.  On follow-up 
examination the veteran complained of being "very light 
sensitive".  The examiner noted the veteran was "doing 
well" and reported left eye vision was 20/30-.  Two weeks 
postoperatively, the veteran reported that he felt better 
since the suture was clipped but was still light sensitive.  
The diagnosis was status post corneal laceration, left eye.  

In a statement dated May 22, 1989, the veteran's physician 
noted that because of the veteran's photophobia his work 
activities had to be restricted to indoor work.  The most 
recent treatment record dated May 30, 1989 shows the veteran 
complained of photophobia, constant tearing and irritation 
secondary to sutures.  

In June 1989 the veteran filed a claim for service connection 
for his left eye injury residuals.

On VA examination in August 1989 the veteran's visual acuity 
was 20/15 without correction in the right and 2200+ on the 
left.  He had pin hole of 20/80 minus 2.  External exam was 
within normal limits.  The pupils were six millimeters with 
2+ light, 1+ near and "no PVOU".  Motility was full 
ductions and versions.  Visual fields were full to three-step 
confrontation bilaterally.  Telometry by applanation was 17 
mmHg on the right and 18 mmHg on the left.  Slit lamp 
examination revealed a corneal scar at approximately 10 
o'clock and mid-periphery on the left.  The scarring was 
noted from the epithelia to stroma layer.  The slit lap exam 
was otherwise unremarkable.  The fundus revealed cup-to-disk 
ratio of 0.2 on the left.  There was some attenuation 
arterial in the right eye; otherwise the fundi were within 
normal limits.  The clinical impression was status post 
cornea; laceration, left eye.  

A December 1990 rating decision assigned a noncompensable 
evaluation for laceration scar of the left cornea, from May 
14, 1989.  A temporary total convalescent rating was granted 
from May 14, 1989 until the end of June 1989 and a 10 percent 
evaluation was assigned thereafter.

On VA examination in October 1991, visual acuity without 
correction was 20/20 in the right eye and 20/40 in  the left 
eye.  Near vision was J1+ in the right eye and J2 in the 
left.  Motility was full bilaterally.  Pupils were 5 mm 
bilaterally, 3+ light reaction, 1+ near reaction and no 
afferent pupillary defect bilaterally.  External examination 
was benign.  Visual fields were full to three stage 
confrontational testing bilaterally.  The veteran's manifest 
refraction was plane on the right and +.75 sphere on the left 
which brought him back down to 20/30 +1.  Lens examination 
showed lid margin disease bilaterally, a left cornea which 
had a stromal scar in the superior nasal quadrant and no 
epithelial defects.  Anterior chamber was quiet.  There were 
no iris defects and the lens of both eyes were clear 
bilaterally.  Tensions were 12 and 11 in the right and left 
eye, respectively.  Fundus examination revealed cup-to-disk 
of .2 bilaterally with sharp margins and pink discs.  Macular 
periphery and vessels were normal bilaterally.  The clinical 
impression was status post trauma with left residual corneal 
scar and refractive error.  The examiner noted the veteran 
could go about his normal activities but had to wear 
sunglasses for his sensitivity to light.  

In December 1991, the RO proposed reducing the evaluation for 
the left corneal scar to 0 percent and the veteran was 
notified the following month.  The reduction was subsequently 
accomplished in March 1992, effective June 1992; the RO 
notified the veteran of its action that same month.

After the rating was reduced, the veteran testified at a RO 
hearing in April 1992 that his eye becomes blurry, drains and 
mats up overnight.  He reported occasional pain which he 
described as a pricking sensation in the corner of his eye.  
He also complained of photophobia and that his disability 
interferes with driving at night, especially with the 
oncoming lights.  He described pain on the left side from the 
top of his head down under the left arm pit, which he 
described as a heavy tense feeling.  He also complained of 
headaches which start as a pain in the eye or sinus area that 
come and go throughout the day, sometimes lasting all day.  

In a February 1992 statement, the veteran's private physician 
reported that on examination in January 1992 the veteran's 
visual acuity without correction was 20/20 on the right and 
20/25 -2 on the left.  With hyperopic correction of +.50 
sphere on the right and +.50 sphere on the left, he was 20/20 
in both eyes.  The slit lamp findings of the right eye were 
unremarkable except for an old nebula at 5 o'clock on the 
cornea.  The left eye showed a small stromal scar from his 
previous injury.  Examination of the fundus of the right eye 
was unremarkable.  In the left eye there was a plaque of 
lattice with holes in the temporal inferior periphery 
unchanged from a previous examination in July 1991.  The 
veteran appeared to be substantially photophobic in the left 
eye without any evidence of photophobia in the right eye.  
The clinical impression was status post corneal injury with 
stromal scar with no effect on visual acuity; lattice 
degeneration with retinal holes and photophobia.  

The examiner did not indicate whether photophobia and the 
lattice degeneration with retinal holes were related to the 
corneal scar residuals.  He reported that there was nothing 
in his notes to indicate that he examined the retinal 
periphery prior to suturing the laceration, since that is not 
ordinarily done because of possible injury to the globe in 
attempting to examine the periphery of the retina in an open 
wound.  He also stated that he knew of no objective tests 
that could attest to the veracity of the photophobia.  

In an April 1992 decision, the hearing officer concluded that 
the veteran's disability best equates to a 10 percent 
evaluation under Code 6009, effective July 1, 1989.

The veteran filed his current claims for increase in January 
1997.  He also filed a claim for service connection for 
trauma to his front tooth secondary to his inservice car 
accident.  

On VA visual examination in February 1997 the veteran 
complained of daily pain around the left eye which radiates 
to the left face, neck, arm and hand.  The pain was 
aggravated by light.  He reported occasional nausea with this 
pain but no vomiting.  Aspirin occasionally helped, but the 
pain returns in just a few hours.  He also gave a history of 
lattice degeneration in both eyes and was status post closed 
cryopexy in February 1992.  Examination revealed distance 
visual acuity without correction was 20/20 in both eyes at a 
distance and near correction was J1 at 15 inches with +1.25.  
External examination was within normal limits.  Pupillary 
examination showed 3 mm pupil that was round and reactive to 
light.  There was no Marcus-Gunn pupil.  Extraocular 
movements were full ductions and versions; the veteran was 
orthophoric.  Visual field examination showed that he was 
full to three-step confrontation in both eyes.  Tension by 
applanation tonometry was 18 in the right eye and 17 in the 
left eye.  Slit lamp examination revealed the cornea to be 
clear in the right eye.  In the left eye there was a 2mm x 
2mm stromal scar in the cornea located approximately at 10 
o'clock, and 1 to 2 mm from the limbus.  The anterior 
chamber, iris, lids, lashes, cornea and sclera were within 
normal limits.  His lens was clear.  Fundus examination 
showed a cup-to-disc ratio of 0.4 in both eyes.  There was 
lattice degeneration located nasally in both eyes.  The 
clinical assessment was history of penetrating corneal injury 
in the left in 1989, with residual corneal scar that is not 
located in the visual axis; lattice degeneration with a 
history of retinal cryopexy for a retinal tear, stable; 
possible blepharospasm, left eye and ocular pain, headache 
and neck pain.

During examination of the nose and sinuses the veteran 
complained of difficulty breathing through his nose when 
trying to sleep.  He stated that he does fine when vertical 
but is unable to sleep well secondary to nasal obstruction.   
He was seen by the ENT clinic in 1989 and felt to have no 
significant abnormality anatomically.  He reported a watery 
left eye associated with a history of left eye trauma.  He 
denied itchy eyes or nose.  He had no significant apnea at 
night by his report but was a restless sleeper and awakened 
frequently.  Examination revealed normal eardrums bilaterally 
with no evidence of active middle-ear disease.  Nasal 
examination showed a narrow nasal passage way with a slightly 
flattened dorsum.  There was significant septal deviation.  
The mucosa was somewhat pale, possibly suggesting allergic 
rhinitis as a component of his disease process.  He had a 
normal oral cavity and normal appearing examination from the 
mucosal standpoint.  There was no evidence of lesions in the 
hyopharnynx or in the larynx.  The neck examination showed no 
evidence of masses to palpation.  He had no pain over the 
sinuses to palpation.  There was no evidence of active 
sinusitis.  The clinical impression was nasal obstruction, 
possibly secondary to allergic rhinitis and restless sleep.  

In a June 1997 rating decision service connection for tooth 
number 9 was denied.  The 10 percent and noncompensable 
evaluations for the left corneal scar and nasal bone fracture 
were continued, respectively.  

In his July 1997 notice of disagreement the veteran requested 
a dental rating in order to receive treatment for his tooth.  
In a subsequent January 1998 statement he indicated that he 
was not seeking compensation from VA for his current dental 
condition but rather his primary concern was that his tooth 
had become dingy and was also cracked and that he wanted 
dental treatment to have it restored.  

In a May 1998 rating decision the RO denied the veteran's 
claim for dental injury from service trauma (for dental 
treatment purposes).  The RO continued the denial for service 
connection for tooth number nine on the basis that the 
evidence of record did not show a disability for which 
compensation could be established.  

During a VA sinus examination in February 1999 the veteran 
stated that his nasal congestion was worse on the left and 
also at nighttime while lying supine.  He denied any 
rhinorrhea, but complained of some mild postnasal drip and 
thick secretions.  He did not have any facial pain or 
pressure type headaches.  He had no fever or tooth pain and 
no purulent discharge.  He had no dyspnea at rest or on 
exertion.  He had no prior sinus or nasal surgery and no 
history of chronic sinusitis.  He was on medical therapy 
which included Claritin and Beconase spray which help to 
alleviate his symptoms.  On examination the tympanic 
membranes were clear and intact bilaterally.  There was no 
evidence of effusion.  The nose revealed bilateral boggy 
inferior turbinates with thick mucoid secretions, more on the 
left.  There was no significant nasal obstruction identified 
and no tenderness to the sinuses with palpation.  Oral cavity 
and oropharynx were clear without any erythema or postnasal 
drip.  There was no lymphadenopathy or masses in the neck.  
The clinical impression was allergic rhinitis, symptoms 
controlled with current medical therapy.  The examiner 
concluded it was unlikely that these symptoms were related to 
his military service.  

In an addendum to this report the examiner stated that there 
was no evidence in the claims file that chronic sinusitis and 
headaches were related to the veteran's nasal trauma.  There 
was also no evidence to support that allergic rhinitis was 
caused by his head trauma or facial trauma.  

With respect to the service-connected left eye disorder the 
veteran continued to complain of pain and problems with glare 
in bright sunlight.  On examination visual acuity was 20/20 
bilaterally.  Pupils measured 3 mm bilaterally with a 3+ 
reaction to light and no afferent pupillary defect.  
Extraocular motility was full.  Visual fields were full to 
confrontation bilaterally.  Intraocular pressure by 
applanation tonometry was 18 and 17.  Slit lamp examination 
revealed normal sclera, conjunctiva, lids and lashes.  The 
right cornea was clear; however, there was a full thickness 
corneal scar on the left.  The anterior chambers were deep 
and quiet.  The irides were within normal limits.  Dilated 
fundus examination revealed a cup-to-disk ratio of .4 
bilaterally with healthy rims.  The right fundus was 
unremarkable.  The left fundus demonstrated a patch of 
chorioretinal scarring inferior to the optic disk.  The 
examiner reported that the etiology of the veteran's eye pain 
was unclear but may represent tension headaches secondary to 
squinting to avoid the symptoms of glare associated with his 
left eye.  

In an addendum to his eye examination the examiner noted that 
the veteran's complaints of sharp left eye pain as well as 
intense glare and photophobia were the same complaints that 
he has had for ten years since his injury.  The examiner 
stated, in pertinent part, that while it was possible that 
both these symptoms were secondary to the injury, there was 
no way to confirm this nor was there any way to accurately 
and objectively measure either of these two phenomena.  

In June 1999 the RO expanded the grant of service connection 
for the left corneal scar residuals to include headaches and 
photophobia.  

In December 1999, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before a Traveling Member of the Board. He testified that as 
a result of a motor vehicle accident in service he required a 
root canal for his front tooth the following month.  His 
primary complaint was of tooth discoloration and he testified 
that currently he is concerned about the appearance of his 
tooth and would like to have it bleached.  With respect to 
his eye disorder the veteran testified that he had constant 
eye pain so severe that he is unable to sleep at night.  He 
testified that his only good days are during overcast days.  
He also testified that nighttime driving is difficult.  The 
veteran did not specifically indicate that he had a decrease 
in his ability to see but did testify to occasional blurred 
vision and a watery eye when driving.  His primary symptoms 
were light sensitivity and pain.  With respect to his nasal 
fracture the veteran testified that he has problems breathing 
at nighttime.  The veteran's representative noted that 
previously the veteran's left eye rating was based on a 
decrease in visual acuity and contends that it was improperly 
changed in June 1999 to reflect symptoms of photophobia and 
headaches.

Analysis

Service Connection for Tooth Number 9

The Board notes that, the applicable regulations were 
revised.  In particular, 38 C.F.R. §§ 3.382 and 4.149 were 
removed, and § 3.381 was revised extensively to clarify 
requirements for service connection of dental conditions and 
provided that VA would consider certain dental conditions 
service-connected for treatment purposes if they are shown in 
service after a period of 180 days.  The new version of 
§ 3.381(a) provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R § 17.161. 38 C.F.R. § 
3.381(a) (1999).  VA is required to apply the version of the 
regulation most favorable to the veteran when a change in the 
law occurs during the pendency of a claim.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, however, 
the claim fails because the veteran has not presented a well-
grounded claim as required by 38 U.S.C.A. § 5107, regardless 
of the version of the regulation considered.  Hence, the 
Board makes no finding as to which version of the regulation 
is more favorable to the veteran, as such a finding is not 
necessary to the adjudication of this appeal.

The veteran contends that he sustained injury to his front 
tooth as a result of an automobile accident in service.  
Review of the service medical records shows that he did 
sustain injury to the facial area in such an accident in 
September 1975.  A nasal bone fracture was noted at that 
time.  (Service connection has been established for this 
fracture).  The records of treatment at the time of the 
accident do not give any indication that the veteran 
sustained dental trauma at that time.  He underwent a root 
canal on tooth number 9 in October 1975.  There was, however, 
no indication of any type of trauma to have caused the 
veteran's dental condition.

The evidence is devoid of any private or VA post-service 
dental records.  There is no evidence that the veteran has 
any current dental condition.  The veteran noted in his July 
1997 notice of disagreement that he was not requesting 
compensation for his dental condition but rather merely for 
the purpose of receiving cosmetic treatment.  In fact, he 
acknowledged during his December 1999 travel board hearing 
that he did not currently have a disability related to tooth 
number 9-conceding that his primary concern was that the 
tooth had become discolored. 

Even though the veteran asserted during his hearing that he 
injured tooth number 9 during a motor vehicle accident in 
service, his service dental records do not reflect trauma to 
his mouth or teeth in 1975.  The veteran's examination does 
not show any injury or disease relating to his mouth or 
teeth.  Therefore the Board finds that there is no evidence 
of record indicating a current disability for which service 
connection may be granted.  Thus the claim is not well 
grounded and must be denied.  Woodson v. Brown, 8 Vet. App. 
352, 355 (1995).  Even assuming, as alleged, that the veteran 
had sustained trauma to his mouth and teeth in service, the 
claim is not well grounded because there is no medical 
evidence to link the current dental condition to service 
trauma.

Accordingly, based on the evidence of record, the Board finds 
that the veteran has failed to show entitlement to service 
connection for his dental condition.  The veteran's claim is 
only supported by his own general assertions, but a claim 
must be supported by evidence, not just allegations, to be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).


Increased Evaluation

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of 38 U.S.C.A. § 
5107(a), in that he has presented claims which are plausible.  
The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet.App. 78 (1991); Proscelle v. Derwinski , 2 Vet.App. 269 
(1992).  Where, as in this case, an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown , 7 
Vet.App. 55, 58 (1994).  

Nasal Bone Fracture Residuals

Under Diagnostic Code 6502, a maximum 10 percent rating is 
warranted for traumatic deviation of the nasal septum with 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97, Code 
6502 (1999).

In this case, the veteran has complained that he has 
difficulty breathing due to his service-connected residuals 
of a fracture of the nasal bone.  Despite his complaints, 
however, the objective medical evidence does not reveal 
complete obstruction of one nasal passage or 50 percent 
obstruction on both sides.  Rather, recent VA examinations 
have consistently shown a normal nose and sinuses.  On VA 
medical examination in February 1997, the veteran had narrow 
nasal passages with a slightly flattened dorsum but no 
significant septal deviation.  There was evidence of allergic 
rhinitis.  The clinical impression was nasal obstruction 
secondary to allergic rhinitis.  On VA examination in 
February 1999 the veteran complained of mild postnasal drip.  
Examination of the nose showed boggy inferior turbinates with 
thick mucoid secretions but no significant nasal obstruction.  
The examiner concluded the allergic rhinitis was not related 
to the veteran's military service.

Based on the foregoing, the Board finds that the veteran's 
current noncompensable evaluation is proper given the 
objective findings.  Since the objective medical evidence 
does not reveal that the veteran currently has complete 
obstruction of one nasal passage or 50 percent obstruction on 
both sides, a 10 percent rating is not warranted under Code 
6502.

Scar of the Left Cornea

Service connection for laceration of the left cornea was 
granted by rating decision of December 1990 and a 10 percent 
rating was assigned under Code 6079, effective July 1989.  
The 10 percent disability rating, as characterized, remained 
in effect without change until December 1991, when the RO 
proposed reducing the evaluation to 0 percent.  The reduction 
was subsequently accomplished in March 1992.  An April 1992 
hearing officer decision restored the 10 percent evaluation.  
In an effort to reflect the veteran's actual ocular 
impairment, the hearing officer re-characterized the service-
connected disability to include pain and photosensitivity and 
rated the residuals as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.84a, Code 6009.  Thus, the 10 
percent rating has been in effect on this basis since 1992.  

The general rating criteria for Diagnostic Codes 6000 through 
6009 indicates that these disabilities, in chronic form, are 
to be rated from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  38 C.F.R. § 
4.84a (1999).  The minimum rating during active pathology is 
10 percent.  Id.  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a (1999); the 
assignment of disability evaluations for visual acuity is a 
purely mechanical application of the rating criteria.  Under 
these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  38 
C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (1999).  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (1999).  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (1999).

The evidence reflects that the veteran has no compensable 
impairment of visual acuity pursuant to Code 6079 (a 
noncompensable evaluation is warranted where vision in one 
eye is 20/40 and vision in the other eye is 20/40 or better).  
The clinical findings on the most recent examinations in 
February 1997 and February 1999 show that the veteran's 
visual acuity was 20/20 bilaterally with no afferent 
pupillary defect.  Visual fields were full to confrontation 
bilaterally.  Thus no impairment of central visual acuity is 
found under Code 6079.  An increased evaluation is therefore 
not appropriate under that code.  Otherwise the veteran is 
currently being rated at 10 percent for residuals of his left 
eye injury, which include complaints of headaches, blurring, 
pain and photophobia.  

The minimum rating to be assigned during active pathology for 
an unhealed eye injury is 10 percent, which is already in 
effect.  For a higher rating to be warranted, the evidence 
would have to show greater impairment from visual acuity loss 
or visual field loss, rest-requirements, episodic incapacity, 
or pain.  The examiner was unable to identify objective signs 
of photosensitivity.  The evidence of record does not show 
any left eye-related rest requirements or episodic 
incapacity. 

Additionally the veteran was observed on VA examination to 
also have lattice degeneration with history of retinal 
cyopexy for a retinal tear and possible blepharospasm of the 
left eye.  However neither of these disorders was reported to 
be related, or appear, from the record, to be residuals of 
the veteran's left eye injury.  Therefore absent evidence of 
other active pathology the Board finds that an evaluation in 
excess of 10 percent is not warranted.  

Given the current status of the veteran's left cornea scar 
residuals, and the current rating criteria, a higher rating 
than 10 percent would require greater impairment of visual 
acuity than currently demonstrated.  Therefore, the Board is 
of the opinion that the actual manifestations of the 
veteran's service-connected residuals of a left eye injury 
would be most accurately represented by a 10 percent rating 
under Code 6009, reflecting the other disabling residuals of 
the original injury.  Thus the 10 percent rating applicable 
to disabilities under Code 6009 is more applicable here.  
38 C.F.R. § 4.20, 4.21 (1999).  While the veteran's sincerity 
in his contentions is clear, since he is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his current medical condition or any 
questions regarding medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for tooth number 9 is 
denied.

A compensable evaluation for nasal bone fracture residuals is 
denied.

An increased evaluation for laceration scar of the left 
cornea is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

